 130DECISIONS OFNATIONALLABOR RELATIONS BOARDGeorgia-Pacific CorporationandSouthern Council ofLumber and Plywood Workers, United Brother-hood of Carpenters and Joiners of America,AFL-CIO. Cases 15-CA-4051 and 15-RC-4552May 25, 1972DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn February 25, 1972, Trial Examiner John M.Dyer issued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm' the Trial Examiner'srulings, findings,2 and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the Georgia-Pacific Corporation, Taylorsville,Mississippi, itsofficers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer's recommended Order.IT IS FURTHER ORDERED that the election conductedinCase 15-RC-4552 on March 11, 1971, be, and ithereby is, set aside, and that said case be, and ithereby is, remanded to the Regional Director forRegion 15 to conduct a new election when he deemsthe circumstances permit a free choice of a bargain-ing representative.[DirectionofSecond Election3 omitted frompublication.]IWe hereby grant the request of International Woodworkers ofAmerica,AFL-CIO-CLC, Intervenor,to withdraw from this proceeding2The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandardDry WallProducts,Inc, 91 NLRB 544,enfd 188 F 2d362 (C A 3) We havecarefully examined the record andfind no basis for reversing his findings3In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB1236,N LR B v Wyman-Gordon Co,394 U S759Accordingly,itishereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Directorfor Region15 within 7 daysafter the date of issuance of the Notice of Second Election bythe RegionalDirector The Regional Director shall make the list available to all parties tothe electionNo extension of time to file this list shall be granted by theRegional Director except in extraordinary circumstances. Failure to complywith this requirement shall be grounds for setting aside the electionwhenever proper objections are filedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Trial Examiner: Southern Council ofLumber and Plywood Workers, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, hereincalled the Union or Carpenters, filed the charge in this caseagainstGeorgia-PacificCorporation, herein called theCompany or Respondent, on March 4, 1971,1 alleging thattheCompany violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended. On June 2, theRegional Director for Region 15 issued the complaint inthismatter which was later amended on July 14 andSeptember 28. In addition to the requisite jurisdictionaland commerce facts, the complaint alleged that Respon-dent had discharged Shelton Sellers in violation of Section8(a)(3)2and that Respondent had committed manyviolations of Section 8(a)(1), including' interrogation ofemployees concerning their union sympathies and mem-bership or the sympathies, desires, or membership of otheremployees; threatening discipline or discharge or theplacing of relatives' jobs in jeopardy for engagingin unionactivities;creatingan impression of surveillance ofemployees' union activities; soliciting an employee todistribute antiumon materials; and an improper grant of awage increase.Respondent admitted the requisite jurisdictional andcommerce allegations and that it discharged Shelton Sellersbut denied that it had violated the Act in any manner. Thesupervisory status of two individuals, James Brown andWilliam Beasley, were contested while Respondent admit-ted that the other supervisors named in the complaint weresupervisors within the meaning of the Act.The petition in Case 15-RC-4552 was filed by the Unionon January 22 seeking a P and M unit. The parties enteredinto a stipulation for certification upon consent election onFebruary 16 and the election was held March 11. Ofapproximately 320 eligible voters, 306 ballots were cast,137 for the Union, 11 for International Woodworkers ofAmerica, AFL-CIO, CLC (an Intervenor in that proceed-ing), 147 against the Unions, and the 11 challenged ballotswere sufficient to affect the results of the election. OnMarch 18, the Union filed timely objections but neglectedto serve such objections on the Intervenor until May 24.The Regional Director for Region 15 issued a report onchallenges and objections and order directing hearing onJune 7, wherein he found that the challenges to fourindividuals should be overruled and that their ballots couldbe opened and counted at a subsequent time. As to threeother challenged ballotswhichwere castby allegedIUnless otherwise stated all dates herein occurred during 19712TheRegional Director dismissed 8(a)(3) allegations regarding fourother individuals alleged in the charge.197 NLRB No. 27 GEORGIA-PACIFIC CORPORATION1318(a)(3)'s, theRegionalDirector noted that the appealperiod had not expired on his dismissal of allegationsconcerning them in the instant charge. The appeal periodhas since expired which would mean that the challenges tothese three ballots would be upheld. At the hearing in thismatter, Respondent acknowledged that Robert H. Valen-tinewas a supervisor prior to the election. Therefore thechallenge to his ballot should be upheld. These resolutionsleft in contention the challenged ballots of Shelton Sellers,the alleged 8(a)(3) violations in this case, and Jimmy W.Brown and William Beasley who were challenged assupervisors.The Regional Director also recommended that certain oftheUnion's objections be overruled and that, since theconduct involved in the remaining four objections present-ed substantially the same issues as are present in theinstant complaint, a consolidated hearing would resolvethese issues as well as those involved in the challengedballots. The Regional Director on June 7 issued his orderconsolidating these two cases and a notice of hearing.Respondent filed timely exceptions to the RegionalDirector's report with the National Labor Relations Board,contending that the Union's objections should not beconsidered since it failed to timely serve the Intervenorwith a copy of its objections and urging that the RegionalDirector was in error in stating that no prejudice wouldresult or could be shown from his consideration of theobjections. Respondent stated that it had been prejudicedby relying on the fact that under the Board's rules andregulations an untimely filing meant that the objectionswere invalid and that in the interim period, on April 9, itgranted a wage increase to its employees. Respondent didnot except to the recommended disposition of theobjectionsand the recommendations concerning thechallenged ballots.On August 27, the Board issued itsDecision and Order finding no merit in the Employer'sexceptions and adopting the Regional Director's report inits entirety.In resolving this case I have concluded that Respondentviolated Section 8(a)(1) and (3) of the Act; Brown andBeasley had the indicia of Respondent's supervisors priorto the election; and the objections to the election should besustained. I will grant Respondent's motion to dismissparagraph 20 of the complaint, which alleged that the wageraise was violative of the Act, and will recommend that theelection be set aside and a new election run at anappropriate time.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing which was held September 28 and 29 andOctober 26, 27, and 28 in Laurel, Mississippi. GeneralCounsel and Respondent have filed helpful briefs whichhave been considered.In assessing the testimony and determining credibility apattern appeared in Respondent's defense and in Respon-dent's testimony. General Counsel's witnesses would testifyto certain facts and that certain questions were asked byRespondent's supervisors and on cross-examination anasserted attack on the credibility of a large number of thesewitnesses would be made by Respondent, attempting toshow that, after some treatment the witness felt to beunfair, the witness gave an affidavit to the governmentinvestigators.Respondent would then urge that, since thewitness was mad at the Company, his testimony should notbe credited. But in quite a large number of these instancesthemain facts to which the witness testified would becorroborated either on direct or cross-examination ofRespondent's witnesses with a slight shift in emphasis.Respondent's attack on credibilityassumesthat if aperson gets mad at Respondent then he is revenginghimself by lying. This is an untenable syllogism. A moreinsistent inference is that the witness is "blowing thewhistle" and telling the truth about a subject he hadrefrained from mentioning. I have not found any basis fordiscreditingGeneral Counsel's witness on such a sugges-tion.Respondent's witnesses in the main corroborated ac-counts of events by General Counsel's witnesses but wouldinsist that they never asked questions of the employees,although they did at times admit they encourageddiscussions about the Union and union activities. Appar-ently Respondent's witnesses believe if they denied askingquestions they cannot be found to have interrogatedemployees. To provoke discussions about the Union andsolicit information about activities while stating "I am notasking you, you are volunteering" is not a magical formulawhich sidesteps a finding of unlawful interrogation.A number of General Counsel's witnesses were soreluctant to testify3 that subpena enforcement proceedingswere needed and even after such proceedings one witnessdid not comply with the court's order. Employee ClydeEugene Corley was a most reluctant witness for GeneralCounsel and was called separately as a witness forRespondent.In the main I have credited the General Counsel'switnesses' versions of the facts where they have differedfrom the versions of Respondent'switnesses, finding themmore reliable and consistent.Ihave also concluded that the interrogations whichoccurred were unlawful and violated Section 8(a)(1) of theAct, since there was no express protection afforded theemployees nor was it stated or shown that the questionsasked had a lawful purpose. These interrogations weredesigned to establish the identity of union adherents and inmost instances false answers were given, demonstratingfear of identification as a union sympathizer. With theexample of Sellers' discharge, such precautions wouldappear prudent.On the entire record in thiscase, including my evaluationof the reliability of the witnesses, based on the evidencereceived, my observation of their demeanor, and the natureof and manner in which responses were made, I make thefollowing:3General Counsel'switnesses,Joseph Jerald Adkins, Clyde E Corley,BerniceD Dale, Alvie Hodge, Charles L McLaunn, James A.Mason, andLarryMoffett, did not appearat the initialpart of thehearing andenforcement of their subpenas was grantedby the UnitedStatesDistrictCourt for the SouthernDistrict of Mississippi 132DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is a Georgia corporation engaged in themanufacture, sale, and distribution of wood and relatedforestryproducts at many locations. The only facilityinvolved in this proceeding is Respondent's Taylorsville,Mississippi, plant at which Respondent annually receivesgoods and materials, valued in excess of $50,000, which areshipped directly to it from points outside the State ofMississippi. During the same period, Respondent sells andships goods and materials valued in excess of $50,000directly to points outside the State of Mississippi.Respondent admits and I find that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.Respondent admits and I find that the Union herein is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICESA.Background and Undisputed FactsThe Taylorsville plant was built by Respondent andcompleted during the late summer of 1970. The plant wasthen under the direction of Plant Manager Lyle L. Tidwell.According to Tidwell the Taylorsville plant was due tostart operations on August 10, 1970, and, in preparationtherefor, people were hired from the surrounding territoryincluding some of the construction crew who built theplant.Tidwell testified that, of the approximately 15supervisory positions which were open in the plant to beginwith, around I 1 were filled by people from the Company'soperations elsewhere and the other 4 were hired from othertimber operations..TheCompany operated a school for 1 week beforebeginning operations. Approximately half of the schooltime was spent in the classroom and half in the plant sothat those employees who were new to these operationscould learn what was expected of them.The plant did not commence in full operation but startedon a 5-day schedule. It was later in October 1970 when afull operation was begun in the drying department, whichmeant that the dryers operated three shifts 7 days a week,which necessitated the institution of a fourth or relief shift.The relief shift worked 6 days a week relieving each of theother shifts for 2 days. Other parts of the plant operated ona two- or three-shift basis, 5 or 6 days a week.The testimony is somewhat confusedas tothe superviso-ry hierarchy, but it would appear that under the plantmanager was a plywood superintendent and a stud millsuperintendent.Underneath them were shift foremen foreach of the three shifts and beneath them were someforemen for various departments, such as the "green end."Tidwell testified that even before the plant beganoperations it was known that the Union was seeking toorganize the plant and would be conducting a campaignthere.The Company held regular monthly meetings withits employeesin smallgroups. Tidwell admitted that theUnion was one of the topics of discussion in a number ofthese monthlymeetings.Additionally the Company postedon its bulletin board various statements or news itemsillustrating its viewpoint that it did not want a union in theplant and felt that it could demonstrate to its employeesthat it could operate successfully without a union.In regard to the wage structure it was the Company'spolicy,which it followed, to start with the wage structureon the low side of the scale and, as production built up andreached its peak, it was its plan, which it announced to itsemployees, to raise the wage scale to meet the competitorsin itsarea and possibly to exceed them.B.Supervisory Status of Brown and BeasleyRespondent testified that it had a training program tobring people up through the ranks and train them invarious areas of the Company and if a supervisory openingbecame available to place them in such opening if theywere qualified and capable. It attempted in the firstinstance to discover individuals with potential by means ofan exam following the week of school in August 1970. Twoindividuals who were taken into the training program wereJimmy Brown and William Beasley. The Companycontends that neither one became a supervisor prior to theelection and that Beasley did thereafter but Brown hasnever been made a supervisor. General Counsel and theUnion contend that both Brown and Beasley were held outby Respondent as supervisors prior to the election.The parties agreed that in the plant various colored hardhats were worn in various areas. Men in one section wouldwear a blue hard hat while those in another section wore agreen hard hat. The parties agreed that supervisors worewhite hard hats, but Respondent attempted to show thaton occasions someone from the office or a visitor in theplantmight wear a white hat. There was no such clearevidence and indeed Respondent's witness, ForemanWalter Webb, stated that only supervisors wore the whitehelmets. Thus, it was generally acknowledged that a whitehelmet was the badge of a supervisor in the plant.Respondent admitted that trainees had at the very least aleadman status in that they could give routine orders toother employees, but stated that they could not effectivelyrecommend hiring or firing or granting of raises.JeraldAdkins testified that he was a dryer tenderworking on the graveyard (11 p.m. -7 a.m.) shift untilaround Thanksgiving 1970. Foreman Jerry Stanford askedhim to take the relief-shift job as the dryer tender sincetherewouldn't be a shift foreman on that shift sinceStanford was moving from the graveyard shift to the swingshift and Foreman Tully was moving from the relief shiftto the graveyard shift. (About that time SuperintendentBob Adkins left the Companyand supervisors weremoving up.) Stanford told Jerald Adkins that someone wasneeded on the dryers who knew what it was all about. Heagreed to go on the relief shift telling Stanford that hewanted to return to the graveyard shift if a foreman wasput on the relief shift. In mid-January after a few days off,Adkins found Jimmy Brown on the relief shift wearing awhite hat. Brown said he was the dryer foreman and hadbeen appointed because there had been a high percentageof absenteeism on the relief shift particularly on weekends GEORGIA-PACIFIC CORPORATION -133and he was there to correct it. Adkins had a conversationwith Plant Superintendent Denny Justus, who told Adkinsthat Brown was the relief-shift foreman and had beenappointed because absenteeism had been bad on that shiftand the Company neededsomeone onthat shift with awhite hat for the people to look up to and who was tocorrect the absenteeism. Justus added that those on theshift who were absenting themselves would either shape upor ship out. Adkins asked to be transferred back to thegraveyard shift saying he had taken the job with theunderstanding that if a foreman was appointed he couldreturn to his former shift. Justus apparently acceded to therequest and Adkins was transferred back to the graveyardshiftwithin a week. In the interim Adkins stayed on thedryers helping Brown to familiarize himselfonce againwith the dryer operation and assisting him in keeping thenecessary records on that shift.Respondent did not produce Denny Justus or JimmyBrown and there is no denial of Adkins' testimony.Joseph Gillum testified that when he was hired he wastold by the personnel department to report to JimmyBrown who would be his foreman on the relief shift. Hereported to Brown who put him to work and told him whatto do. According to Gillum, Brown did no manual laborand wore a white hat and Brown chewed him out regardinghis breaking a broom handle.Charles McCullom testified that Brown wore a white haton the relief shift up until shortly before the election andon one occasion chewed him out for being late and forgiving Brown a false reason why he did not come to work.BerniceD. Dale testified that he worked on another shiftand on one occasion Brown asked him to work over on therelief shift and that Brown wore a white hat.ConcerningWilliam Beasley's status as a supervisor,employee Dan Harris testified that he worked for Beasleyabout 1 month before the election, at which time Beasleywas wearing a white hat. He testified that Beasley wrote upthemen's time, had people work overtime, gave- themorders, and moved the men around and that all supervisorswore white hats.Benjamin Moubry testified that he worked for Beasley inFebruary and that at that time Beasley was giving orders tothemen,was the head of the gluing and pressingdepartment, and was wearing a white hat.J.D. Hutchinson testified that he worked on anothershift and in January and February worked over for Beasleyathis request and that at that time Beasley, was thesupervisor in the gluing and pressing department in thesame way that C. H. Miles was on his shift.,Herman L. Atwood testified that prior to the election heworked on a different shift and worked over for Beasley athis request and Beasley kept the time and acted as thesupervisor of that shift.Bernice Dale testified that he worked over on anothershift for Beasley prior to the election and at that timeBeasley was wearing a white hat.Charles Ray Keys' testimony was a bit ambiguous as towhether it was before or after the election that he workedfor Beasley, but he indicated that Beasley wore a white hat.As stated above, Brown did not testify, nor did Beasley,so thereisnodenial of their conduct in giving orders,keeping the men's time, chewing out people for infractionsof rules, and wearing the white hard hat which to all thewitnesseswas the symbol of a supervisor in the plant.Respondent takes the position and offered testimony tothe effect that there was no such position as relief-shiftsupervisor over the dryer department insofar as Brown wasconcerned.However, Respondent did not attempt tocontradict the testimony that there had been a problemwith absenteeism on that shift and that a man was put intherewith "white hat authority." Respondent also con-tended that Brown and Beasley punched a timeclock as didtheother employees and were paid hourly whereassupervisors were on a salaried basis.Itmay be true that Respondent had a table oforganization and that Brown's position did not fit into thattable, but it is also apparent from the testimony offeredthat an exception was made in this particularinstance inorder to correct the absentee situation Respondent foundfacing it. It is possible that Brown was never made apermanent supervisor as such, but it is apparent thatBrown was given the indicia of supervisory authority by hisuse of the white hat and that he used that authority andwore that hat for some 6 to 7weeks untilshortly before theelection.The white hard hat was the badge of supervisoryauthority and was so recognized by the employees and thesupervisors.A person wearing a white hard hat had theauthority to give binding orders to employees. The factthat Beasley and Brown both wore white hats for 1 to 2months prior to the election means that Respondent heldthem out as supervisors to the employees who workedunder them. Having given or allowed them the indicia ofsupervisory authority Respondent cannot now be heard tosay that they really were not supervisors. I find that duringthe relevant preelection period Brown and Beasley weregiven supervisory status by Respondent and that Respon-dent management is bound by their actions.Iwould also recommend to the Board that the challengesto the ballots of Brown and Beasley be sustained on thebasis that during the relevant period they were supervisorspossessing Respondent's indicia of supervisory authority.C.The April 9 Wage RaiseParagraph 20 of the complaintallegesthat the April 9raise granted by Respondent violated Section 8(a)(1) of theAct because it was granted at a time when the election,which was held March 11, was subject to being invalidatedbased on timely objections which had been filed by theUnion.In the Regional Director's investigation of the objec-tions, he considered Union's Objections 2 and 6 together.These objections alleged in substance that the Companyhad coerced and inhibited its employees' freedom of choicein the election by promising them a raise and benefits if theUnion was defeated.In his report which was adopted by the Board in itsentirety,theRegionalDirector found as a fact thatRespondent had a policy which it had announced to itsemployees well in advance of the representation petitionthat the Company would reviewit's initialwage scale afterthe plant had reached full production, which would occur 134DECISIONSOF NATIONALLABOR RELATIONS BOARDsometime after the first of the year, and that a wageincrease of an undetermined amount would be granted atthat time. After the first of the year, following the filing ofthe representation petition, the Company announced thatthe raise would be granted after the election in order toavoid any unfair labor practice charges being filed on thebasis of granting a raise. The election was held March 11and the objections filed by the Union were not served onthe intervening party until May. Respondent granted theraise to its employees on April 9 feeling that the objectionswere not properly filed since the Intervenor had notreceived a copy in accordance with the Board's rules andregulations.In itsAugust 27 Decision and Order in Case15-RC-4552, the Board found that the Regional Directordid not err in considering the objections properly filed,despite the Company's claim that it was being prejudicedbecause of the unfair labor practice allegation concerningthe raise in the complaint which had issued by that time.The Company had urged dismissal of the objectionsbecause of such alleged prejudice. The Board found thereto be no prejudice to the employer possibly on the basisthat the allegation was only an allegation and Respondentwas not being found guilty of an unfair labor practice byprocessing the objections.Respondent's claim is somewhat akin to a plea ofentrapment, except that here Respondent acted in grantingthe wage increase on its own view of the law that theobjections had not been properly filed. Beyond this is thequestionofwhether the Company in granting thispostelection raisewas doing so in accordance withestablished company policy.The Regional Director's factfinding, as adopted by theBoard, is that in accordance with the Company's policy awage review would occur after the plant reached fullproduction and as it was anticipated this would occurabout the first of the year a raise would be granted aboutthat time.Itwould seem therefore that the April 9 raise, which waspostponed to that date by Respondent merely to avoid thefiling of unfair labor practice charges, is a raise granted inaccordance with established company policy.The General Counsel claims a violation due to the timingof the raise and argues that Respondent violated its ownpreviously stated reason for not granting the wage raiseearlier, in granting it on April 9. He argues that at that timethe election could be rerun or set aside due to both thechallenges and the objections and that it was possible tofileunfair labor practice charges for granting the raisebefore a further election.In essence the General Counsel's complaint is based ontiming of the raise and nothing more, in that no statementsare alleged to have been made regarding the granting of araise for a particular unlawful purpose or withholding of itfor a particular unlawful purpose. Certainly not every raisegranted at some time between the filing of a petition andthe close of the representation case is by those facts illegal,for if so no raises could be granted in some cases for years.4One allegation (par 9(a) of the complaint) concerns statements byPlantManager Tidwell to Jerald Adkins in regard to the union status ofSuch a situation might occur in the instant case if GeneralCounsel's argument were permitted to stand.However, the Regional Director has found that it was amatter of company policy predating the petition to grant araise sometime after the first of the year following a wagereview by Respondent. All the evidence seems to indicatethat this is that raise and as such, since it came within theorbit of company policy and appears to follow companypolicy as found by the Board in upholding the RegionalDirector's factfinding, I must conclude that the raise inthese circumstances did not violate Section 8(a)(1) of theAct and I so find and grant Respondent's motion todismiss paragraph 20 of the complaint.D.8(a)(1) Allegations Prior to January 2241.ClydeCorley was one of the General Counselwitnesses whose subpena was enforced. He was called as awitness both by the General Counsel and Respondent andexhibitedgreat reluctance to testify for the GeneralCounsel, appearing more friendly to Respondent.Corley testified that he discussed the Union withForeman Jerry Stanford many times and that Stanford onseveral occasions said he was not asking Corley questionsbutCorleywas volunteering to give him information.However, Stanford did ask him questions such as howmany were in the Union and he told Stanford he couldprobably find out. These conversations took place betweenSeptember and Christmas 1970, while Corley was on thegraveyard (11 p.m.-7 a.m.) shift and generally were aboutwhat the Union would do and what it wouldn't do.In testifying about conversations with Corley, Stanfordsaid:Corley said, him and me would start talking aboutthe unions, and I'd-he'd start asking me questionsabout it, and want my opinion on things. And then hewould tell me about the activities of the union, whatthey were doing. And things like that.Q.What do you mean activities?A.Well, he would tell me about union meetingsand about people that was there. But every time hestart telling me these things, I would tell him this wason a voluntary basis and I was not asking him noquestions whatsoever about the union.And he told me, that's all right, and he still talkedabout it. But I did make that clear to him on everyoccasion when he started talking about it.Stanford admitted this happened on a number ofoccasions on almost every shift, but denied that he hadasked Corley to find out how many employees were for theUnion or how many were at union meetings, but statedCorley did give him that information. Stanford said that onseveral occasions he may have brought up something aboutthe literature (antiunion) posted on the bulletin board andgot a conversation started about the Union, but insistedthat he never asked questions.Ihave stated earlier that Corley was a rather reluctantand grudging witness for the General Counsel. Thisreluctance was evident in his hesitant manner of testifyingShelton Sellers This will be consideredin secF, below, dealing with thedischarge of Sellers GEORGIA-PACIFIC CORPORATIONfor the General Counsel and the necessity of prodding hismemory which seemed to measurably improve when hewas Respondent's witness. I credit Corley's testimony thatStanford did question him as to how many were in theUnion and who attended union meetings and do not creditStanford's statement that he did not ask any questions,although admitting he provoked conversations and securedinformation concerning the numbers and identity of unionadherents.Accordingly, I find that Respondent violated Section8(a)(1) of the Act by Supervisor Stanford's interrogationsof employee Corley as to how many people were in theUnion and whether Corley could find out who attendedthe union meetings.2.CharlesL.McLaurin testified that somewherebetween October and November 1970, Supervisor C. H.Miles asked him what he thought about the Union, and hereplied he didn't know, that he had never worked on aunion job and didn't know anything about it. Miles deniedthat he had any such conversation with McLaurin.McLaurin was one of the witnesses who had his subpenaenforced. I considered him to be a credible witness, notingthat he stuck to his testimony and stated it was the onlyconversation he had about the Union the whole time hewas there. I credit his version over Miles' denial and findthatRespondent violated Section 8(a)(1) of the Act byMiles' unlawful interrogation of McLaurin concerning hisunion sentiments.3.Dan S. Harris testified that during the latter part of1970 he had a conversation with Doyle Tully whileworking the graveyard shift in the spreader department.Supervisor C. H. Miles was present at the time. Tully askedHarris whether all those whose cars were down at theservice station were at the union hall and Harris repliedthat he didn't know. Tully said there were very many downthere and Harris replied that he didn't know how many, hecouldn't count them all. Harris had been at the unionmeeting that night. Tully walked away and Miles toldHarris that Tully was wrong for talking about the Unionthatway. Harris said yes, he felt that Tully had justviolated the law by doing it. Miles told Harris that he wasmessing up and asked him if he wasn't building a newhome and stated that he could lose it very easily.Miles admitted talking to Harris about work, personalmatters, and the Union and that something was said aboutlosing his home, but said they were discussing a rumoredwalkout and, after hearing that Harris was prepared towalk out, he was trying to get Harris to think of theconsequences and asked if Harris didn't care whathappened. Harris said he believed in what he was doingand Miles said you mean you would walk out knowing youwould lose your job and Harris said he would. Miles askedHarris if he hadn't just built a new house, and Harris saidhe had. Miles asked if that meant that he would walk outeven if he lost his job and wouldn't have a check comingand would lose everything and Harris replied he would.Miles was not asked to confirm or deny the conversationof Harris and Tully, even though Harris had specificallytestified that Miles was present at the time Tully spoke andindeed commentedon Tully'squestions.From testimony of Adkins, it appears that the only talk135concerning a walkout occurred in 1971 and not during thefallof 1970, when the plantwas just getting into fulloperation.IbelieveMiles is mistaken in trying to set hisconversation with Harris in the aspect of a walkout unlesssuch a vision was created by Miles himself. I believe thatHarris' version of the conversation is correct and thatMiles was placing the specter of Harris losing his houseand job on the idea of the Union organizing the plant andasserting that Harris was messingup byputting his trust ina union.Respondent attacks Harris' credibility on the groundthat he was mad at the Company. Such an attack as notedabove is lacking in merit.Respondent suggests that nofindings regardingTully be madeagainst it because it wasunable to find Tully. Respondent's brief states that if it hadbeen able to find Tully he could have refuted the8(a)(1)allegations concerning him. This would appear to be agratuitous assumption on Respondent'spart andTully'sabsence does not demean the credibility of those whotestified to his various statements and threats.I find and conclude that Respondent violated Section8(a)(1) of the Act by the interrogations and threats ofSupervisors Tully andMiles as set forth above.E.Postpetition(1/22/71)8(a)(1) Allegations4.Joseph S.Gambrell worked on the construction ofthe plant between October 1969 and August 1970 as amillwright foreman.Around June 1970 he had a conversa-tionwithLyle Tidwellinwhich Tidwell said he waschecking with the construction crew and was trying to lineup a crew to start up the plant. He told Gambrell that anumber of the men had worked at a union plant and hedidn't intend to have a union in his plant, but was going topay above union scale and the benefits would be better andin that way he felt unions would be kept out.He askedGambrell'sviewpoint and Gambrell replied that he hadworked for a union for a number of years and helpedorganize a plant. Tidwell asked if he were to work atRespondent would he try to organize it and Gambrell saidthat,ifTidwell did what he said,there wouldn'tbe anyneed for a union and he wouldn't try to organize the plant.Tidwell said he appreciated Gambrell being truthful aboutitand that he had checked around and found out aboutGambrell's past union activity and knew that local peoplehad him marked as a union organizer.About 3 weeks before the election Tidwell askedGambrell how he felt about the election.Gambrell said itlooked like the Union was going to win.Tidwell said hewas afraid so and wanted to know if Gambrell would helphim try to keep the Union out, that he would like to provehe could have a good plant without the Union.Gambrellsaid he would help him but that everything was mightyquiet.Tidwell said he wanted to know how the men felt.Gambrell said it was hard to tell,that they couldn't getanything out of the men and apparently the Union felt thatithad it sewed up and had just quit discussing it. Tidwellasked what they should do and Gambrell said they neededa handbill or something to get talk started.Tidwell saidwhat about handing out some "Vote No"buttons andtrying to get the men to wear them and get some talk going.Gambrell said that would be good.Tidwell said he would 136DECISIONSOF NATIONALLABOR RELATIONS BOARDget the buttons for him. About a week before the electionTidwell toldGambrell where to go to pick them up.Gambrell went and got them and Tidwell told him to getsome of the men to help hand them out, but be sure it wasoff the Company's premises. Gambrell got several othersand they handed out the "vote no" buttons for I or 2 daysin the morning just prior to the election.Tidwell essentially confirmed this much of Gambrell'stestimony but tried to place their June 1970 conversation ina different light. His version was there was some talk aboutGambrell's prior association with the Union and he hadlearned from Gambrell's employment application that hehad worked in a union plant where there had been a lot ofturmoil and further that some of the local people weren'tvery high on Gambrell. He asked Gambrell why andGambrell told him that it was probably because of hisunion activities. He did tell Gambrell that he would like tooperate the plant without a union and Gambrell said hewould like to be a part of it. Tidwell denied askingGambrell if he was going to try to organize the plant.Tidwell said that Gambrell was real antiunion but that henever asked him or anybody else how they felt about it. Hetestified,on one occasion before the election, Gambrellasked him about the seniority list and then went throughthe list and told him what his opinion was as to whethereach of the persons on the list was for or against the Union.As to an antiunion campaign, Tidwell said that Gambrellmentioned there was some material on the bulletin boardconcerningwhat unions could or couldn't do whichGambrell wanted to get mimeographed, saying that theyneeded a meeting of the employees in opposition to theUnion. As to the "Vote No" buttons, Tidwell stated that hehad been apprised of the "situation" and that Gambrellsaid that Tidwell had some "Vote No" buttons availableand he replied that was their thing and that he would havenothing to do with it but did tell Gambrell that Gambrel]could check that avenue out.According to Gambrell several days before theelection,Tidwell asked if he would talk with the men and see if theywere for the Union and if he could get them to vote againstit.Gambrell said he would do so but felt that if they had alittlewhiskey it might help. Tidwell asked how much hethought he needed and Gambrell told him that two cases ofhalf-pints would be enough. Tidwell asked how much thatwould cost and Gambrell said he didn't know, he hadnever bought that much but that it might be $45 or $50 acase.Tidwell said he would have to get the money and leftthe plant premises.When he came back later he gaveGambrell $95 in cash. Gambrell went to a liquorstore inLaurel and got two cases of half-pints. He then visited withemployees when they got off work or were at home, askingthem to vote against the Union. He would either give thema drink of whiskey or sometimes a half-pint.During the week before the election while in the office,Tidwell asked him to look at a pad which containedemployees'nameswith a notation of either OK or aquestion mark. Tidwell asked Gambrell to look it over andsee how the men stood, whether they were for or againsttheUnion. Gambrell looked over the names, noted aquestion mark beside his own name, and told Tidwell thosewho he was sure were on one side or the other and thoseabout whom there was some doubt. Gambrell made tripsto people's homes and gave out whiskey right up to the daybefore the election, visiting with some 40 to 50 employeesaltogether in trying to get them to vote against the Union.Tidwell denied that he had given Gambrell any moneyfor the purchase of whiskey and denied that he had askedGambrell to find out how the men felt. He said thatGambrell was free to tell him how the men felt.IcreditGambrell's versions of his conversations withTidwell. Gambrell is presently working for Respondent asamachinist and leadman. Tidwell corroborated thetestimony of Gambrell just short of admitting violations oftheAct,by again maintaining that he did not askquestions. This is another example of brinksmanship byRespondent's witnesses walking up to the precipice of Actviolations but asserting that though they walked the lengthof the precipice they did not transgress by asking questionsor by advancing money or suggesting that Gambrell couldget the "Vote No buttons. These ideas apparentlyoriginated from and were suggested by Gambrell accord-ing to Tidwell. However, I am inclined to doubt thatGambrell would have put up $95 of his own money to buywhiskey for this antiunion' campaign. I credit Gambrell'sversions of what happened in this antiunion campaign andtherefore conclude and find that Respondent violatedSection 8(a)(1) of the Act by Tidwell's request to Gambrellto conduct an antiunion campaign and try to get theemployees to vote against the Union and to distribute the"Vote No" buttons to its employees.Respondent sought to attack Gambrell's credibility in anobliquemanner. On cross-examination Respondent firstbrought out that Gambrell,inmakingtrips to employees'homes, was accompanied on some of those trips by certainemployees of Respondent. Gambrell refused to disclose thename of one of the three employees and Respondentmoved to strike all of his testimony. I allowed the strikingof such testimony as referred to his making those trips withthose employees. Respondent in its brief renews its motionto strike all of Gambrell's testimony. This motionis againdenied.Respondent also sought to attack Gambrell'scredibility on the basis that he became angry at Respon-dent and gave an affidavit to the Board. As stated above, Ifind such an attack utterly lacking any solid foundation,particularly where as here the essential facts are corrobo-rated by Respondent's witnesses.5.Etha Thomas Jones testified that a few weeks priorto the election Plant Manager Tidwell, while going throughhis department, asked how he felt about the Union and hereplied that he was not for it. During cross-examinationJones testified that he had several conversations withTidwell in which the Unionwasmentioned. Jonesadmitted that he only told the General Counsel about hismost recent conversation.Tidwell admitted that he had many conversations withJones concerning procedures since Jones was a newemployee and that Jones asked him questions concerningtheUnion and he attempted to answer them. Tidwellstated he did not approach Jones about the Union anddoes not think he asked Jones what he thought about theUnion. He denied asking whom Jones knew to be for theUnion, but stated that on one occasion he did have a GEORGIA-PACIFIC CORPORATION137conversation in which Jones told him who was for theUnion but insisted that he did not ask for the information.In its brief Respondent attacks Jones' credibility on thebasis that he exaggerated and instead of the one conversa-tion which was mentioned in his affidavit testified aboutseveralothers.The fact however is that these otherconversations were brought out under cross-examinationof Jones and were corroborated by Respondent's plantmanager, Tidwell.Although Jones was not the most impressive witness inthis proceeding, I credit him and find that the conversa-tions took place as Jones testified. The conversations withJones are part of a pattern of interrogation engaged in byTidwell in seeking out the umon sentiments of employeesand their knowledge of the union sentiments of their fellowemployees. This pattern is demonstrated by the testimonyand findings below. I conclude and find that Respondentviolated Section 8(a)(1) of the Act by Plant ManagerTidwell's asking employee Jones about his union senti-ments.6.Employee Bob Henry Ellis testified that some 3 daysbefore the election while he was at the clipper in the "greenend," Plant Manager Tidwell asked what he thought aboutthe Union and he replied that he didn't know. Tidwell thenasked if he was going to vote for it and again Ellisresponded that he didn't know. Tidwell then told Ellis thatifhe knew of anyone going to vote for the Union to letTidwell know.Tidwell did not recall a conversation with an employeeat the number two clipper in the "green end" and did notremember Ellis. Tidwell stated that he didn't think hewould ask an employee a question about what theemployee thought of the Umon. He maintained that hisconversations with employees were more question-and-answer type things with the employees questioning andhim answering. Tidwell did not recall telling Ellis that if heknew anybody else in the plant who was going to vote forthe Union to let him know.Tidwell's answers are not denials that the conversationtook place just as Ellis described, but rather merely statethat he does not have a memory as to whether the eventtook place or not. I find that the conversation did takeplace as Ellis described and that Respondent therebyviolated Section 8(a)(1) of the Act by Tidwell's unlawfulinterrogation of an employee concerning his union sentiments and plans and asking him to inform on otheremployees' union sentiments and feelings.7.The direct testimony of Charles McCullom wasclarifiedduring cross-examination.McCullom testifiedthat on the day of the election Tidwell asked how he feltabout the Union and what he thought the rest of thefellows felt about the Union. He told Tidwell he did notknow. As Tidwell walked away he patted McCullom on theshoulder and told him to talk to the other men.Tidwell testified that he did not remember CharlesMcCullom and stated that on the day of the election he didnot ask an employee how he thought the election was goingto go or what the employees felt about the Union or howthe employee thought others felt about it.McCullom was a good witness and impressed me withhis effort to recall and recite the facts. I credit him and findthat Tidwell did questionhim asto hisunion sentimentsand hisestimateof the unionsentimentsof his fellowemployees and that he sought to have McCullom speakagainst the Union to his fellow employees. The testimonyfitsthepatternof the undenied testimony above. Iconclude and find that Respondent violated Section8(a)(1)of the Act by Tidwell's unlawful interrogation as to anemployee's unionsentimentsand plans and as to theemployee's estimatesof the unionsentimentsof his fellowemployees.8.Jerald Adkins had a number of conversations abouttheUnion with Plant Manager Tidwell, several of whichwillbe consideredin sectionF, below, referring to thedischarge of SheltonSellers.About a week before the election Tidwell approachedJeraldAdkins at work and asked whether each of theemployees on the dryer crew wasfor or againstthe Union.Adkins told him that he thought one or two might havebeen for the Union, but thought they were 100 percent forthe Company at that time. Adkins admitted at the hearingthat he was lying when he gave thisresponseto Tidwell.Tidwell told him he wanted to know everyone's name onthe dryer crew, so that the night before the election hecould walk up to each of them and call them by name andshake hands, and he thought thereby to gain goodwill withthem by letting them know the Company knew each ofthem. A week later, shortly before theelection and at thesamespot behind the dryers, Tidwell and Adkins began aconversation which continued as they walked towards theshipping department. Tidwell asked Adkins whether hewas for the Union, that he had heard Adkinswas not onthe same side of the fence. Adkins said he wasn't. Tidwellasked how Adkins was going to vote and he responded therightway. Tidwell asked whowas goingto be the unionobservers. Adkins answered that he didn't know who theothers were going to be, but that hewas one.Tidwell saidhe would be there the next morning and would come andget him and if Adkins acted as a umon observer at theelection it would cost Adkins his job. Adkins said he toldthem (the Umon) he would be the observer and he would.Tidwell then said Adkins could get sick and go home andthat he would excuse him if he did so. The conversationended and about 5:30 on the morning of the election,Tidwell came back and spoke to Adkins and asked if hewas going to be sick and go home, saying that he wouldexcuse him so he would not have toserve as a unionobserver. Adkins refused.Tidwell in general testified that he hadseveral question-and-answer sessionsregarding the Union with Adkins, inwhich Adkins would ask himquestionsand he would givethe answers. He stated that he did not recall talking toAdkins a week beforethe election regardingthe Union andthat he had no conversationregardinghow the individualson the shift stood regardingtheir union sentiments oractivities.Tidwell said that Adkinsand some othersvolunteered information on individuals;on one occasionAdkins did volunteer to give himinformation as to theunionsentiments and feelingsof each of the employees onthe shift; he listened to the volunteered information; andthe last such occasion happened a few days before theelection. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDTidwell acknowledged that he had a conversation withAdkins on the night before the election in which Adkinsvolunteeredmore information about the employees.Tidwell said that Denny Justus, who was then the plantsuperintendent, had told him that Adkins was going to bean observer and he did not ask Adkins how he was going tovote but that Adkins volunteered this information. Tidwellstated that he did not threaten Adkins' fob for being theobserver or try to get him to be sick.Sometime after the election Adkins needed surgery on a"football knee" and was released by the doctor to return towork in May, at which time he contacted the Companyand a meeting was set up with Plant Manager Tidwell atTidwell's office. Plant Superintendent Justus and Tidwellwere in the office and Tidwell told Adkins that he was notgoing to fire him but wished Adkins wouldn't return towork. Adkins asked why. Tidwell responded that the plantwas running much smoother with him gone from it. Adkinssaid that was a lie, that the men had been planning to walkout 3 to 4 weeks before and it didn't sound to him like itwas running smooth. Adkins told Tidwell he had gone to ameeting and talked to the men against walking out. Tidwellsaid he knew that Adkins had been active in union workand had been seen coming to the plant and picking up"colored" and taking them to union meetings. Adkinsdenied being on company property except to go to theinsurance office and asked why Tidwell wanted him to quitand whether it was his work. Tidwell said no, althoughAdkins' work wasn't spectacular Adkins said that at onetime Tidwell told him he was the best dryer tender he had.Tidwell said something about Adkins being engaged inunion activities but said that wasn't why he wanted him toquit.Adkins said that Tidwell was the one who firstmentioned the union activities, not him. Tidwell said thatAdkins had put the jobs of his nephew (a timekeeper at theCompany) and of his sister (a statistician and secretary) onthe line by the activity he had been in and asked howAdkins' sister felt with her being a company official andhim engaged in union activities. He said that Adkins camefrom a good family but was the "rotten apple' in thefamily. Adkins said he knew Tidwell was trying to get himmad enough to quit or to hit Tidwell but that he wasn'tgoing to do it, that he would merely laugh at Tidwell andtake whatever came. Tidwell asked if he had a doctor'scertificate.Adkins answered that he had turned in therelease. Tidwell said he would have to go to the doctor andget a certificate saying he could squat, jump, crawl, climb,and run. Adkins said he hadn't been able to squat for along time. Tidwell said he would have to get it and thatthere would be certain rules for him that he would see thatthey were carried out and if Adkins missed I day of workor was late for one shift he would be terminated.Tidwell testified that he did have a meeting with AdkinsafterAdkins' surgery but said it was a normal meeting,stating that the personnel manager had told him Adkinshad brought in his doctor's certificate and there was somequestion as to whether he was going to be back full time onthe same job. Tidwell stated that during the conversationhe said that Adkins had been out for some time and knewhe had some financial problems-"And I wanted toconvey to him that bygones were bygones and we wantedto start all over again." He testified he told Adkins that hewanted a full day's work for a full day's pay andmentioned that he had some relatives working at theplant-"And that put them in a very embrassing situa-tion." Tidwell said he did not tell Adkins that his relatives'jobs were on the line and testified that Adkins was having ahard time walking that his leg appeared swollen. As towhat he meant by letting bygones be bygones Tidwellresponded, "Union activities. But that was behind us. Andwe were going to abide by the outcome of the election. Andthat he had a family to support and a job to do." As toAdkins being active and attending union meetings Tidwellsaid, "I said I heard, employees, including Negroes-Ithink I've got to qualify that-it had been reported to mehe had been carrying employees, Negroes, to unionmeetings." Tidwell did not say he gave more stringent rulesto Adkins, but implied that there had been some problembetween Adkins and Denny Justus and he wanted to get itsettled and get on with the work.As stated above, I find Adkins to be a credible witnessand it appears from Tidwell's testimony that he confirmsmost of Adkins' testimony with the insistent modificationthat he didn't ask questions but was answering questions.But the essence of what Tidwell corroborated served toconfirm that the conversations occurred as Adkins testi-fied.Tidwell's statements that he did not recall were inmany instances later changed by testimony that he didrecallcertain things, admitting for instance that thestatement about bygones being bygones related specificallyto Adkins' union activities. Adkins had a protected right toengage in union activities so Tidwell's forgiving him hasthe appearance of Respondent holding a grievance againstAdkins for engaging in such union activities. The conversa-tion which took place after the surgery certainly indicatesthat Tidwell was angry with Adkins for having had thetemerity to engage in union activities while givingRespondent information, possibly wrong information,about the union sentiments of various employees. I do notfind that Tidwell adequately denied or explained theconversations and statements attributed to him by Adkinsand find that Respondent violated Section 8(a)(1) of theAct by Tidwell's interrogating Adkins about his unionsentiments and feelings and the union activities andsentiments of others, threatening the loss of his job and thepossible loss of his relatives' jobs because of his unionactivities,and placing or threatening to place tighterrestrictions on him for having engaged in union activity.9.JosephGillum testified that, when he and JoeMcCurdy were hired on January 27, they were told toreport to James Brown who interviewed them and askedwhether they were for the Union or not. They replied thatthey didn't know. Brown told them that the plant didn'tneed a union and he wanted no talk of the Union in theplant.The Company contended that Brown was not asupervisor but did not produce Brown or state why he wasnot produced to deny this testimony.Ifound Gillum to be a credible witness and, in theabsence of any denial and having found thatBrown is asupervisor and that the interrogation and statements took GEORGIA-PACIFIC CORPORATIONplace as Gillum testified, I conclude and find thatRespondent thereby violated Section 8(a)(1) of the Act.10.Sylvester Owens testified that some 2 to 3 weeksprior to the election Supervisor Tully asked him if theunion man had been around to see him. Owens gave Tullyan evasive answer.Ifound Owens to be a straightforward and crediblewitness and further, in the absence of any denial of histestimony,conclude and find that by this questionRespondent unlawfully interrogated an employee andviolated Section 8(a)(1) of the Act.II.Charles R. Keys testified that some 2 to 3 weeksprior to the election Tully asked how he felt about theUnion and if the Union did come into the plant why themen would vote for it. According to Keys, Jerald Adkinswas present during this conversation and the question wasdirected to both of them. Keys responded that he hadn'tgiven it much thought and left the break room whileAdkinsremainedbehind with Tully.Ihave found no reason to discredit the testimony ofKeys and believe him to be a credible witness and, furtherin the absence of any denial of this testimony, find thatRespondent violated Section 8(a)(1) by Foreman Tully'sunlawful interrogation of an employee as to his unionsentiments and why employees would vote for a union.12.James B. Paige testified that some 2 weeks prior tothe election Tully asked how he felt about the Union andhe responded that he was against it. Tully said he wantedPaige to back him up and that ended the conversation.Paige appeared to be a straightforward witness and inthe absence of any substantial reason to discredit histestimony,and in the absence of any denial of histestimony, I credit it and find and conclude that Respon-dent,by Tully'sunlawful questioning regarding Paige'sfeelingsfor the Union, violated Section 8(a)(1) of the Act.13.James Mason testified that some 2 to 3 weeks priorto the election Tully asked what he thought about theUnion and whether he was for it and he answered he didn'tknow. Tully then asked how Billy Ray Hall felt about theUnion and he again responded he didn't know. Tully askedif they didn't ride together and he answered yes but theydidn't talk much about the Union. Tully also asked how hewas going to vote and he responded he didn't know.Mason appeared to be a credible witness and Respon-dent offered nothing concrete which reflected on hiscredibility and further, in the absence of any denial of histestimony,I credit it and find that Respondent,by Tully'sunlawful interrogation of Mason as to his own unionsentiments and the union sentiments of another employee,violated Section 8(a)(1) of the Act.14.Jerald Adkins had several conversations about theUnion with Tully starting in latter January. Tully on oneoccasion asked if Adkins thought the Union was going togo in and he responded no. On another occasion Tullyasked if the Strong brothers were union or whether theyhad been going to union meetings,continuing that he feltmost of his graveyard shift was against the Union butthought that maybe the two Strong brothers were for it andasked Adkins if they were or not Adkins replied he didn'tthink they were but didn't know. Tully then asked if JamesMason and Billy Hall had been attending union meetings139or were forthe Unionand received the same answer fromAdkins.Tully askedaboutMason'sand Hall's unionsentiments on other occasions,up until he left theCompany shortly before theelection.JeraldAdkinstestified in this proceeding followingsubpena enforcement proceedings against him and at thetime of the hearing was a traineein the Company's trainingprogram.As is set forthin other sections,PlantManagerTidwell andother supervisors believed thatAdkins wasopposed to the Union andthey sought informationconcerning the union sympathies of various employeesfrom him.Respondentattacked Adkins' credibilityon the basis ofhis failure to remember certain dates and the length of timehe stated Sellers worked in the dryer department before hisdischarge.Adkinswas not precise on dates and he isprobably mistakenas to how long Sellers worked in thedryer roombefore his discharge,but his testimony wasessentiallycorroborated by variousRespondent witnesseswith their modifications designed to avoid violations of theAct. Adkins appearedto make a sincere effort to recall anddescribe whathappenedand I found him a most crediblewitness in describing what he heard,saw, and said. Thefact that Respondent's then plant manager,Tidwell, soughttokeep Adkinsfrom returningtowork,following hisappearance as a union observer,would tend to confirm theantiunion disposition of Respondent'smanagerial person-nel present at the plant during theearly part of 1971. Itmay either be taken as a sign of Adkins' competence andability oras a change in the management personnel andtheir positionsthatAdkinshas advanced to the traineecapacity he enjoyedat I the time 'of;the' hearing.I credit Adkins that thestatements he reportedby Tullyweremade and find that Respondent,through Tully'sunlawful interrogations of an employee as to the unionsentiments and activities of other employees and requestsfor information in that regard,violated Section 8(a)(1) ofthe Act.15.Employee LarryMoffett testified that in lateJanuary Foreman RobertHampton asked what he thoughtabout theUnion andhe responded that he was just out ofschool anddidn'tknow anything about it.ForemanHampton admitted that he talkedwithMoffett concerningthe Unionbut stated that he didn'task any questions. Hedid admitthat he asked Moffett if he had read the bulletinboardswhere antiunion articles were posted and that hewas referring to them,but said he let the employee bringup thesubject.Thisappears to be another occasion when Respondent'ssupervisorsfeel that theyhave insulated themselves from acharge of unlawful interrogationby assertedlynot askingan employee the first question about a union,althoughbringing upthe topicin a mannerwhich wouldcall for aresponsewhich mightindicate the employee's sentiment.However,Larry Moffett's testimony is exact,and I creditthat he wasspecificallyasked what he thought about theUnion.I find that this is unlawful interrogation with nolegitimate purpose, and I conclude and find that Respon-dentbyForemanHampton'sunlawful interrogationviolated Section 8(a)(1) of the Act.16.LarryMoffett testified that about a week and a half 140DECISIONSOF NATIONALLABOR RELATIONS BOARDbefore the election he was working on the platform whenForemanWalterWebb said to tell him what Moffettthought about the Union. Moffett responded that it hadbrought Webb that far. Webb made a derogatoryexclama-tion.On a second occasion prior to the election Webbasked Moffett how many of the menweregoing to vote forthe Union and he responded that the men didn't talk aboutit.Webb denied asking Moffett what he thought about theUnion or that he asked if Moffett knew how the men weregoing to vote. He testified that Moffett had volunteered tohim that he was for the Union and would vote for it. In thecircumstances where practically every employee was tryingto conceal his unionsentimentsIdo not credit thistestimony.The Company tried to attack Moffett's credibility bystating that he did not at first recall dates and then laterconveniently did so. Actually Moffett's testimony showsthat he did not recall dates very well and so stated. Heappeared to make a sincere effort to try to remember whatwas said and I credit Moffett's version of the conversationshe had with Webb. I conclude and find that Respondentviolated Section 8(a)(1) of the Act by Webb's interrogatingan employee concerning his union sentiments and hisknowledge of the union sentiments of other employees.17.EmployeeBernice Dale testifiedthat on the daythat the "Vote No" buttons were passed out at the gate (Ior 2 days before the election), Foreman Webb asked Dalewhere his button was and he responded that it was in hispocket and showed it to Webb. Webb then told him to goon and wear it, that no one was going to bother him. Dalesaid that he wouldn't chance it.Webb denied having such a conversation with Dalesaying he merely walked by a group of employees andasked where all the buttons came from. Webb later said hedid not know whether Dale had one of the "Vote No"buttons on at the time, but said that Dale spoke up andsaid he had a button in his pocket but didn't want to wearitbecause he was afraid somebody would tear his car up inthe parking lot.Webb said he asked Dale who told himthat and Dale didn't reply and that ended the conversation.In essence,after originally denying the conversation,Webb corroborates all of the conversation except askingDale where his button was. For this question Webbsubstitutes that he asked a group of employees where thebuttons came from, but no one, as far as his testimonyindicates, bothered to answer that question. It must havebeen obvious to one and all who entered the plant thatmorning where the buttons came from, since Gambrell andseveral others were outside the plant passing them out.Ido not credit Webb's testimony as to what he askedDale. The response, which Webb says came from Dale thathe wasn't wearing it because he was afraid of what wouldhappen out in the parking lot, is not a response that wouldbe elicited from a question as to where the buttons camefrom. This response would only come from a question as towhere was Dale's button. I therefore credit Dale that thetestimony took place as he described. A question of thisnature, as to where the employee's "Vote No" button was,isan indication to the employee that he is suspected ofbeing prounion by not wearing it and asking the employeefor an explanation is unlawful interrogation.Ithereforefind and conclude that by this questioning Respondentthrough Supervisor Webb violated Section 8(a)(1) of theAct.18.Jerald Adkins testified that,after he returned to thegraveyard shift aroundmid-January, he had severalconversations concerning the Union with Foreman C. H.Miles.On one occasion about a week before the electionMiles stated that he heard Adkins was going to unionmeetings and asked if he had done so and if Dean"Junebug"Jones was attending union meetings.On another occasion Adkins told Miles a bunch of hisboyswere going to union meetings. Miles said he heardthat Adkinswas going to see Union Representative Smith.On the night of the election,according to Adkins, Milesasked if he had a "Vote No" button.Miles denied askingAdkinsanything concerning Jonesor other employees'union sentiments or whether they hadbeen going to union meetings.Miles did admit that hetalked with Adkins about the Union, including a conversa-tion concerningUmonRepresentative Smith. -Miles re-called that shortly before the election Adkins walked up tohim and told him a bunch of his boys were going to unionmeetings.He said he laughed and said he heard thatAdkinshad been going to see J. W. (meaning Smith) andthat ended the conversation.He denied that anything wassaid about Jones or two other employees going to unionmeetings.In regard to a "Vote No"button he first deniedthat he had such a conversation, then said he didn't recallany such conversation.As stated above, I consider Adkins a credible witnesswho appeared to make a sincere and substantial effort todescribe the events as they occurred. Miles said he woulddiscuss theUmon with an employee if the employeebrought the subject up and asked him a question.He saidthatAdkins volunteered information to him which hereceived.Ibelieve that Miles was more than just a willingsubject waiting for information to be offered by employeesand that rather Miles pumped for this information byasking specific questions when he wished informationabout specific individuals.I find that the conversationstook place as Adkins testified and find and conclude thatRespondent thereby violated Section 8(a)(1) by interrogat-ing an employee concerning the union sentiments andactivities of himself and other employees.19.ReluctantGeneral Counsel witness Clyde Corleytestified that after the election Foreman John Alexanderasked him how many employees were going to unionmeetings and he answered that most everybody was.Alexander asked who was going from his shift.He gaveAlexander the names and said it looked like his whole shiftwas for the Union. Alexander told him to be sure and go tothe meetings and let him know what was said.On anotheroccasionAlexandersaid he wanted to write up(issue awarning slip to) Corley to see what Union RepresentativeSmith would say about it. Corley estimated he had between5 and 10 conversations with Alexander wherein Alexanderasked him who was at the union meetings.Alexander testified that Corley wanted it clear that hewas on the Company's side and would approach him andtellhim what occurred at union meetings.Alexander GEORGIA-PACIFIC CORPORATIONadmitted that on occasions he would ask Corley who wasat the meetings and Corley would tell him. He said thatCorley at times told him without being asked. Alexanderdid not recall askingCorleyto go to union meetings andreport on what happened and who was there but said thatwas possible but not probable.As stated previously, I credit Corley's reluctant testimo-ny for the General Counsel and particularly here whereRespondent's supervisor corroborates it and admits hequestionedCorleyas to the events at union meetings andto the identity of the employees present. Accordingly, Ifind that Respondent, by Foreman Alexander's unlawfulinterrogation of Corley as to what occurred and who waspresent at union meetings, violated Section 8(a)(1) of theAct.20.Charles Ray Keys who worked on the graveyardshift testified that on the day of the election he got to theplant 1 or 2 hours early in order to find out the results ofthe election since he had voted that morning. Foreman BillChadsey stopped him and asked what he was there for,how he wanted the election to go, and was he for or againsttheUnion. Keys said he was against the Union and gavethe negative answer because he was fearful.Chadsey denied asking such a question but admittedtalking to Keys that day, saying that Keys did come intothe plant early and he asked him why. Keys said he wantedto find out how the election went and he allowed Keys togo to the breakroom since he had allowed another earlyarrival to go there.Ihave previously stated that I found Keys to be acredible witness and I find that this conversation occurredas he described. It would seem normal that a personreporting for his shift 1 to 2 hours early was displaying agreat interest in the outcome of the election and mightconceivably elicit an inquiry such as I find Chadsey made.Since this conversation occurred while the ballots werebeing counted and Keys had already voted in the election,the questions could not have had any affect on thatelection at that point. However, it is unlawful interrogationsince it has no purpose other than to discover the unionsentiments of the employee without a legitimate purpose. Iconclude and find therefore that Respondent by thisunlawful interrogationby Foreman Chadsey violatedSection 8(a)(1) of the Act.21.Employee Dan Harris testified that, on the day the"Vote No" buttons were given out, proumon stickers weretorn off his lunchbox and he accused Foreman Chadsey ofdoing it. He testified that Chadsey admitted doing it. Laterthat day Chadsey asked Hams if he was really going to gothrough with the Union and Harris responded that he was.Foreman Chadsey, although questioned by Respondentas to the allegations made by Keys, was not asked aboutthe allegations concerning him made by Dan Hams. I find,therefore, that Chadsey did make the statements testifiedtoby Harris and that thereby Respondent unlawfullyinterrogated him concerning his union sentiments,violat-ing Section 8(a)(1) ofthe Act.22.Willie Bob Dixon testified that on the day beforethe election Foreman -Eddie Jennings asked how he wasgoing to vote and he answered he was going to vote right.Jennings showed Dixon a sample ballot which had an x141marked in the Company'sbox,tellingDixon that is theright one to vote for.Dixon again responded he was goingto vote right.Jennings admitted that on the day before the election hecarried a sample ballot and showed it to every employee onthe "green end" and read it to those who could not read.He said he showed the men the three boxes but denied thatthere was any marking on the ballot or in the block for theCompany. He also denied that he asked any employee howhe was going to vote.Jennings did admit that he told theemployees how he wanted them to vote and said hedestroyed the sample ballot later.Againwe have the picture of Respondent's agentadmittingmost of the facts testified to by GeneralCounsel'switness but stopping short of admitting commis-sion of an unfair labor practice by stating that the ballotwas not marked and he did not ask how the men weregoing to vote.This blueprint of corroborating basic facts but denyingasking questions while in some cases admitting provokingthe conversations was not I have found followed complete-ly or of itself a complete defense against an unfair laborpractices finding.I have found that Plant Manager Tidwelldid not follow this blueprint but deviated and with such anexample other supervisors asked questions when they feltthey could with impumty.I found Willie Bob Dixon to be a credible witness andcredit his version of the conversation and therefore findand conclude that Respondent violated Section 8(a)(1) oftheAct bySupervisor Jennings'questioning of Dixonregarding his voting intentions and showing the employeesa sample ballot with an x marked in the Company's box.23.EmployeeJames B. Paige testified that about aweek before the election he was in the breakroom whenForeman Robert H.Valentine asked how he felt about theUnion.Valentine denied that he asked Paige such aquestion, stating that his breaktime differed from Paige.Employee James E. Clayton testified that about 3 daysbefore the election Foreman Valentine asked how he feltabout the Union and he responded that he didn't know.Valentine then asked if he knew of anyone who was for theUnion.Valentinedenied any such conversation withClayton.Clayton further testified that the day before the electionValentine asked where his button was. Clayton respondedthat theyweren'tout there and he didn't see them issuingthe "Vote No"buttons.Valentine testified that he was not asking Clayton aboutthe "Vote No" button but was asking about his safetycampaign button.Valentine said the Company has a safetycampaign and that he has asked quite a few employeesabout the campaign or about the buttons.He claimed hedidn't remember talking to Clayton, but is sure that if hedid it was because he was asking about the safety buttons.Valentine impressed me as not being a credible witness.Itwas made clear that the safety campaign had been goingon since Respondent'splant started in August 1970. Itseemsindeed extraordinary and oddly fortuitous thatValentine would have picked the day on which the "VoteNo" buttons were being given out,and a number of themwere being worn in the plant, to ask an employee where his 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDbutton was, meaning according to Valentine a safetybutton, when apparently only the "Vote No" buttons werein evidence. Valentine's explanation is a poor attempt atevasion in that he walks up to the line of a violation andtries to explain it away by saying he meant a differentbutton. Clayton's answer that they weren't out there and hedidn't see them issuing buttons would have demonstratedtoValentine that Clayton was not talking about safetybuttons and if Valentine had been talking about a safetybutton he would have tried to ascertain what Clayton'sresponse meant.Icredit the testimony of Clayton and Paige concerningtheir conversations with Valentine and find that Respon-dent violated Section 8(a)(l) of the Act by Valentine'sinterrogating employees concerning their union sentimentsand the sentiments of others. By questioning Clayton as towhere his "Vote No" button was, Valentine was accusingClayton of being against Respondent and prounion andwas unlawfully interrogating him as to his union senti-ments in violation of Section 8(a)(1).F.The Discharge of Shelton SellersShelton Sellers testified that he started working for theCompany in August 1970 and attended the Company'sschool for about a week. Although he was assigned to thedryer operation, he was there only an hour or two the firstday until Plant Superintendent Bob Adkins moved him tothe glue room and made him the glue mixer. Near the endof October while mixing glue he heard a loud noise and asfar as he could tell a screw had sheared off from the paddleof the glue mixing machine and he stopped it and soughthelp.The glue became thick and had to be chipped out,which apparently indicated to company personnel that theglue had been mixed improperly. On his next shift he wassent to the drying room where he was used as a dryerfeeder, on the graveyard (II p.m.-7 a.m.) shift.;During the fall he had been visited at home by a unionorganizer,had signed a union authorization card, andagreed to help the union campaign by passing out the fouror five authorization cards given him. He gave out twocards at the plant and two at other locations.On the morning of his discharge (around November 4)shortly before the end of the shift, Jerald Adkins the dryertender told him Foreman Stanford wanted him in theoffice.Denny Justus, who was then a shift foreman, waspresent in the office with Stanford. Stanford told Sellers hewas going to have to terminate him that morning andSellersasked what was the matter. Stanford said thatSellershad stayed in the breakroom too long. Sellersresponded that if he did he didn't know it and that hedidn't believe he stayed in the breakroom too long. Justusspoke up and said that he had been caught smoking in theplant. Sellers denied it. Stanford said he had been timed onhisbreaks in the restroom. Sellers denied ever beingwarned about staying in the breakroom too long andtestified that the employees were allowed to smoke in thebreakroom. He stated that he had never been warnedabout smoking in the plant and that there was a sign on thebuilding which prohibited smoking within 50 feet of thebuilding.Nothing was said to him at the time of hisdischarge concerning the glue mixer.During cross-examinationSellersadmitted that on oneoccasion Foreman Webb saw him witha cigarette in hishand and told him he could not smoke in the building. Heexplained to Webb that he had been sent out on an errandon his breaktime to move a truck and was on his way backin the building to take his break and was headed for thebreakroom and though he had thecigarettein his hand hewas not smoking.When Foreman Webb testified herelated the incident and stated it happened long (2-3months) before Sellers' discharge.Respondent sought to show thatSellerswas not a goodemployee and had been demoted and, though not told so,was in effect on probation when moved in latter October orearlyNovember to the dryers.Personnelforms wereoffered in an attempt to show thatSellerswas originally"employed at the dryers at a rate which was lowered whenhe went to the glue mixer. But the forms did not establishsuch over the precise testimony that he was at the dryersonly an hour or two before being moved to theglue mixer.Respondent did not show any notice toSellersthat this lastmove placed him on probation and indeed acknowledgedthat the incident in the glue room and the transfer were nota part of Sellers' discharge.Dryer tender Jerald Adkins testified that Plant ManagerTidwell told him a man was coming on his shift who hethought wasa union manand was pushing cards and hewanted to know if Adkins would find out if the man,Sellers,was union or not. Adkins said he would. Adkinstalked with Sellers in the breakroom but Sellers gave himno union card, although letting him know he was prounionby stating that they neededa union inthe plant andeveryone had a right to be for it or against it. Adkins thenasked employee Clyde Corley to find out if Sellers waspassing out union cards. Corley corroborates this requestand testified that he told Adkins he thoughtSellerswaspassing out union cards and would try to find out for him.While they were in the breakroom together Corley askedSellersfor a card and Sellers said he wouldget him one.They arranged to meet after the conclusion of the shift andSellers brought a folded union card to the breakroom andgave it to Corley. Corley testified that Sellers was on theshiftjust a short while, from I to 3 days.Adkins testified that Corley got a union card fromSellersalthough Corley didn't give it to him. According to Adkins,itwas the following morning between 5:30 and 6 a.m.when Tidwell came in and asked Adkins-if he had foundout about Sellers. Adkins replied yes that Sellers was 100percent union. According to Adkins, either Tidwell orStanford said it was awful tolet a man gobecause he tooktoo long on his breaks. Adkins testified that, following thebreak when Corley andSellerswent together, Corley hadcome back to him and told him that Sellers offered to get acard for him.Corley as noted above wasa reluctantwitness for theGeneral Counsel and testified that he didn't tell Adkins hehad gotten a card fromSellers(not the same thing Adkinssaid) and testified further that he had told no one he hadgotten a card fromSellersuntil he told that to Respon-dent's counsel who apparently conducted some interviewsat the plant prior to the trial in thismatter.Corley testifiedthat Adkins told him to tell the company attorney about GEORGIA-PACIFIC CORPORATION143getting the card from Sellers, with Corley explaining hethought Adkins had seen the company attorney before hedid. Thereafter Corley apparently recognized the inconsis-tency of Adkins knowing about Sellers giving him theunion card and he admitted that he could have told Adkinsabout getting the card from Sellers. While testifying forRespondent, Corley stated he timed Sellers' last breakbefore his discharge and he was gone some 19 minutes, apoint of information Corley said he supplied only toRespondent's counsel.Both Corley and Adkins agree that Sellers was dis-charged very shortly after Corley's conversation with him.Plant Manager Tidwell admitted that he had a conversa-tion with Adkins about the time that Sellers was movedfrom the glue loft to the dryers. He states he told Adkins anew employee was coming on the shift as a utility man andhe was to make sure he didn't mess up on the dryer orcause any more problems. Tidwell denied that the Unionwas discussed at that time or that he asked Adkins to findout about Sellers' union activities. He testified, however,that he recalled a meeting a few nights later when Adkinstold him that Sellers was bitter at the Company and waspassing out union cards. Tidwell said he did not ask forthat information but that Adkins gave it to him. Tidwelltestified, however, that he did not have any conversationconcerning what Adkins told him with Foreman Stanfordprior to the time Sellers was discharged.Foreman Stanford testified that Superintendent BobAdkins told him Sellers was being transferred to the dryerssince he couldn't handle the job in the glue department andthey couldn't afford any more mistakes like that one.According to Stanford, in the drying department the menhave three breaks, a I0-minute break about 2 hours afterthe shift starts, a 20-minute break for lunch, and a 10-minute break about 2 hours before the shift ends. Those onthe dryer are relieved in turn by a utility man and Stanfordtries to hold the breaks to the alloted time, allowing 1 or 2minutes extra for the time it takes to get to the breakroom.He testified that Sellers immediately started overstaying hisbreaks and although he didn't time him in the beginning,Sellers was taking 15 to 18 minutes on a 10-minute breakand 30 to 35 minutes on a lunchbreak. He testified that hewarned Sellers three or four times about overstaying breaksand Sellers would reply that he was sorry, but that hedidn'tcorrect his error. Stanford sought to give theimpression that he was very sincere concerning theenforcement of the breaks, and of all the men in hisdepartment (some 65 or so) Sellers was the only one whogave him a problem. He said that, about the second orthird day Sellers was there, he told Sellers if he overstayedhis break anymore he would fire him.During cross-examination Stanford's testimony was notas consistent and he was not precise as to exactly whenSellers overstayed his breaks. He admitted that he hadabout 65 employees working for him and was aware of theunion campaign and that the Company was stronglyopposed to the Union as he himself was. On the day Sellerswas discharged he stated that Sellers went into thelunchroom to take a 10-minute break and that heimmediately started timing Sellers, since he had warnedSellers three or four times about taking too long on hisbreaks, and that he timed him as staying in the breakroomfor some 20 minutes. Prior to the time Sellers came out,after he had been in there some 18 minutes, Stanford toldAdkins to have Sellers come to the office. He did not tellAdkins what was going on but seeing Justus upstairs in thelunchroom asked him to sit in on the discharge, since hewanted a witness. Stanford admitted that at the time ofSellers'discharge he had been receiving informationconcerning the Union from Corley for several weeks.Stanford's version is that he told Sellers he was going tohave to terminate him and Sellers said OK, and did not askwhy. Stanford told Sellers he was terminating him because,"I warned you once about over staying your breaks, morethan once, and you're not going to stop it, and I'm going toterminate you. And he said o.k." At that point Justus spokeup and told Sellers he had been given another chance bybeing put in that department but he just didn't seem towant to work. Stanford states nothing was said about theUnion and Sellers was told he could leave.Following the issuance of the complaint in this matterSellerswas rehired in July 1971 by Respondent and hasworked at the plant continuously.Respondent's version of the reason for discharge ofSellers does not ring true, once consideration is given to theother facts surrounding the discharge. Sellers' version ofwhat was stated during the discharge appears to be themore likely version of the conversation. The fact thatJustus was present because Stanford asked him to be therefeelinghe needed a witness came very slowly fromStanford. A question apses as to why Stanford would feelthe need of a witness if he was discharging an individualmerely for overstaying breaks and he had as he claimed noknowledge of the individual's union sentiments. Anotherodd fact is that, during this interview for which Justuswould seemingly be unprepared, he reached back severalmonths to accuse Sellers of an alleged cigarette smokingviolation.Respondent sought additionally to fabricate aquasi-probationaryperiod for Sellers by detailing hisasserted mistake in the glue room, although admitting thatwhatever the problem there it had no part in his dischargeand that Sellers was never informed he was on any sort of aprobationary status.Essentially undenied however is that information wassought by Respondent's plant manager as to whetherSellerswas passing out union cards. Jerald Adkins andCorley got together and determined that Sellers wasprounion and would give out union cards and this wasreported back to Tidwell, who admits that he had thatinformation prior to Sellers' discharge. Added thereto isthe animus Tidwell displayed toward Respondent beingorganized, his engaging in other unlawful acts of interroga-tion, and the fact that Stanford was either present whenTidwell received the information or at least was availableto learn from Tidwell what was to be done. The disposal ofSellers was planned with the remark from either Tidwell orStanford, as testified to by Jerald Adkins, that it seemed ashame to lay off a man for overstaying his breaks. This wasthe reason given Sellers for his discharge and clearly is notthe reason why he was fired but rather is the nearestpretextwhich seemed possible. Sellers was fired for hisunion sentiments and actions and I so find. I do not credit 144DECISIONSOF NATIONALLABOR RELATIONS BOARDStanford's denial of knowledge of Sellers'unionsentimentsand activities, nor do I credit the denial of Tidwell thatStanford was not informed of or knew of Sellers' unionproclivitiesat the time of the discharge. Certainly ifStanford had been receiving information about the Unionfrom Corley for sometime prior to this discharge, it wouldseemodd that this bit of information concerning a newemployee in that particular area would have failed to havebeen passed to him, particularly when the plant manageralready knew it.Iconclude and find that Respondent violated Section8(a)(1) and (3) by the discharge of Shelton Sellers and Ishallorder his reinstatement to the extent that suchreinstatement may not have been granted in full at the timehe was reemployed in July 1971. I also conclude and findthatRespondent violated Section 8(a)(1) of the Act byTidwell's request toAdkins and Adkins' subsequentrequest to Corley to determine whether Sellers was for theUnion and was passing out union cards.III.OBJECTIONSTO CONDUCT AFFECTING RESULTS OFTHE ELECTIONIn accordance with the various 8(a)(l) findings above ofviolationswhich occurred on and after January 22, itappears that Union's Objections 5, 8, 9, and 10 have beensustained and that the facts found warrant setting aside theelection held on March 11.I therefore recommend that the results of the electionheld on March 11 be set aside and that a second electionbe held at an appropriate time.5 It is further ordered thatCase 15-RC-4552 be hereafter transferred to and contin-ued before the Board.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above, and therein found to constitute unfair laborpractices in violation of Section 8(a)(3) and (1) of the Act,occurring in connection with Respondent's businessoperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent discriminatorily termi-nated Shelton Sellers on or about November 4, 1970,because of his union sympathies and activities, I recom-mend that Respondent offer him immediate and fullreinstatement to his former position insofar as it has notdone so after rehiring him in July 1971, without prejudiceto his seniority or other rights and privileges. Respondentshallmake him whole for any loss of pay he may have5 It should be noted that, although I have found that James Brown washeld out by the Employer as a supervisor during a 6 - to 7-week period priorto the election, it is Respondent'stimony and there would appear to besome evidence to show that Brown has not been made a permanentsupervisor of Respondent and does not occupy a supervisory position at thesuffered by reason of this discrimination against him bypayment to him of a sum equal to that which he wouldhave received 'as wages froiXi the date of his discharge, untilhe is fully reinstated, less any net interim earnings.Backpay is to be computed on a quarterly basis in themanner established by the Board in F.W.WoolworthCompany,90 NLRB 289, with interest at the rate of 6percent per annum to be computed in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716. I furtherrecommend that Respondent make available to the Board,upon request, payroll and other records to facilitatechecking the amounts of backpay due and any other rightsof Shelton Sellers.Respondent also engaged in interrogation of its employ-ees concerning their union membership, activities, orsympathies and the union membership, activities, orsympathies of other of its employees, threatened employeeswith severe discipline or discharge or placing jobs of theirrelatives in jeopardy for engaging in union activities; gaveitsemployees the impression that their union activitieswere under surveillance; and solicited an employee todistributeantiunionmaterial. Iwill recommend thatRespondent be ordered to cease and desist from violatingthe Act in the same or a manner similar to the violationsfound herein.From the basis of the foregoing findings and the entirerecord, I make the following:CONCLUSIONS OF LAW1.Georgia-Pacific Corporation is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminatorily terminating Shelton Sellers on orabout November 4, 1970, and not thereafter reinstatinghim to his position because of his union sympathies andactivities,Respondent engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(3) and (1) and Section 2(6) and (7) of the Act.4.Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1) and Section 2(6) and (7) of the Act byinterrogating employees concerning their union member-ship, sympathies, and activities and the union membership,sympathies, and activities of its other employees; threaten-ing employees with the imposition of discipline, ordischarge, or placing the jobs of their relatives in dangerfor engaging in union activities; giving employees theimpression that their union activities were under surveil-lance; and soliciting an employee to distribute antiunionmaterial.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 6'present time, whereasWilliam E. Beasley and Robert H Valentine weresupervisors at the relevant period and have continued to be supervisorssince that time6 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, the GEORGIA-PACIFIC CORPORATION145ORDERRespondent, Georgia-Pacific Corporation, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees and refusing to reinstate themin order to discourage these employees and other employ-ees from being or becoming union members.(b)Interrogating employees concerning their unionsympathies, activities, desires, or membership or the unionsympathies, activities, desires, and membership of otheremployees.(c) Threatening employees that they would be disciplinedor discharged or that the jobs of their relatives would beplaced in jeopardy because of their union sympathies oractivities.(d)Giving employees the impression that their unionactivities were under surveillance.(e) Soliciting employees to distribute antiunion material.(f)In the same or similar manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form labor organiza-tions, to join or assist Southern Council of Lumber andPlywood Workers, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, to bargain collectively withrepresentatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Shelton Sellers reinstatement in accordancewith the recommendations set forth in the section of thisDecision entitled "The Remedy."(b)Make Shelton Sellers whole for any loss of pay hemay have suffered by reason of Respondent's discrimina-tion against him according to the recommendations setforth in the section of this Decision entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due and the rights andprivileges accorded to Shelton Sellers as set forth in thesection of this Decision entitled "The Remedy."(d)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(e) Post at its Taylorsville, Mississippi, plant copies of theattached noticemarked "Appendix." 7 Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after' being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,findings, conclusions, and recommended Order herein' shall, as provided inSection 102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings, conclusions,and order,and all objections thereto shallbe deemed waived for all purposesincluding all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.8Case 15-RC-4552Case 15-RC-4552 is herebytransferred and continuedbefore the Board for further processing.Respondent'smotion to dismiss one section of thecomplaint has been granted herein and I further recom-mend thatthe othersections of the complaint not found tobe violativeof the Actbe dismissed.In the event that the Board'sOrder is enforced by a Judgment of aUnitedStates Courtof Appeals,the words in the notice reading "Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the NationalLaborRelations Board."8 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provisionshall bemodified to read."Notify theRegional Director for Region 15, in writing,within 20 daysfrom the date of thisOrder,what steps the Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial in which the Company,the Union,and theGeneral Counsel of the NationalLaborRelations Boardparticipated and offered evidence,theNational LaborRelationsBoard found that we violated the law andordered us to post this notice and we intend to carry outthe order of the Board and abide by the following:WE WILL NOTask our employees about their unionsympathies,activities,desires, or membership or theunion sympathies,activities,desires, or membership ofour other employees.WE WILL NOT give our employees the idea that weare keeping their union activities under surveillance.WE WILLNOT threaten our employees with disciplineor discharge or that thejobs of their relatives are injeopardybecause of their union activities.WE WILL NOTask any employee to distributeantiunion materials.WE WILL offerShelton Sellers full reinstatementtogether with all of his rights and any backpay due him.WE WILL NOTdischarge, layoff,or refuse to hire orrehire any employee in order to try to discourage ouremployees from being or becoming members ofSouthern Council ofLumber andPlywood Workers,UnitedBrotherhood of Carpenters and Joiners ofAmerica,AFL-CIO.WE WILL NOTin the same or similar manner interferewith,restrain,or coerce our employees in the exerciseof their rights to self-organization, to form labororganizations,to join or assist Southern Council of 146DECISIONSOF NATIONALLABOR RELATIONS BOARDLumber and Plywood Workers, United Brotherhood ofCarpenters and Joiners of America,AFL-CIO, tobargain collectively with representatives of their ownchoosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection.All our employees are free to become or remain unionmembers.'GEORGIA-PACIFICCORPORATION(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelectiveService Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, T6024FederalBuilding (Loyola), 701 Loyola Avenue, NewOrleans, Louisiana 70113, Telephone' 504-527-6361.